Citation Nr: 1721171	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hyperlipidemia, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Atlanta, Georgia.

The record reflects that in his March 2013 substantive appeal, the Veteran requested a Board hearing.  However, in May 2016 and August 2016 statements, he withdrew his hearing request.  As such, the hearing request is considered withdrawn and the Board may proceed with the appeal.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.

2.  Hyperlipidemia is a laboratory finding and is not considered a disability for VA purposes.


CONCLUSIONS OF LAW

1.  It is at least as likely as not that hypertension is aggravated by the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2016).

2.  Hyperlipidemia was not incurred in or aggravated by service and is not proximately related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Hypertension

The Veteran claims that he is entitled to service connection for hypertension because it is secondary to his service-connected diabetes mellitus.  He has also indicated that his hypertension is related to herbicide exposure in Vietnam.

The service treatment records do not reflect any evidence of high blood pressure.  The November 1968 service separation examination reflects a blood pressure reading of 118/68.  Further, he denied having high blood pressure on the November 1968 report of medical history for separation.  

An August 2000 private treatment record notes that the Veteran was seen for a follow-up regarding his blood pressure.  It was noted that he had been taking 10mg of Norvasc as advised.

A July 2002 VA treatment record reflects that the Veteran was seen for his first primary care visit.  He reported that he has been taking medication for his blood pressure for the past three years.  

A December 2011 VA examination report reflects that both hypertension and diabetes mellitus were diagnosed in 2000.  The examiner opined that the hypertension is less likely as not related to diabetes mellitus because the diagnosis of hypertension is essential in nature.

A March 2015 VA examination report reflects that it is at least as likely as not that the Veteran's diabetes mellitus permanently aggravated his hypertension.  The examiner specifically did not indicate that the Veteran's hypertension is at least as likely as not due to the service-connected diabetes mellitus.

Under the circumstances, the Board finds that it is at least as likely as not that the Veteran's hypertension is aggravated by his diabetes mellitus.  As such, the evidence of record is sufficient to grant the Veteran's claim.  The Veteran has a diagnosis of hypertension, which has been noted by the March 2015 VA examiner to be aggravated by his service-connected diabetes mellitus.  There is no medical opinion against the claim on an aggravation basis.  As such, service connection for hypertension as secondary to diabetes mellitus is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  In this regard, the Board notes that service connection on a direct basis would be a greater potential benefit, and as such, it is discussed below.

With respect to the claim on a direct basis, the probative evidence shows that the Veteran was diagnosed as having hypertension many years after service.  Accordingly, service connection under 38 C.F.R. § 3.303 (a) (affirmatively showing inception in service) is not established.  Moreover, as hypertension has not been shown within one year of service, service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 has likewise not been established. 

Also, service connection under the provisions of 38 C.F.R. § 3.303 (b) for chronic hypertension in service or continuity of symptomatology after service is not shown by the evidence.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Rather, hypertension was not noted during service or within one year (nor does he contend such) and he did not have characteristic manifestations sufficient to identify the disease process.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

With regard to any contention that hypertension is directly related to herbicide exposure during service (the record reflects that the Veteran served in Vietnam and as such exposure to herbicides is conceded), the Board notes that hypertension is not a disease for which presumptive service connection on an herbicide-exposure basis can be granted.  38 C.F.R. § 3.309 (e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).  Moreover, the Veteran has submitted no evidence and the record does not otherwise contain any evidence linking his hypertension to herbicide exposure during service.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

To the extent that the Veteran's lay assertions of record can be construed as evidence that he had hypertension in service or within one year of service, or construed as direct evidence that exposure to herbicides in service caused his hypertension, the Board finds these statements are not competent evidence.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau, 492 F.3d. 1372.  In this instance, there is no indication that an individual with appropriate expertise has diagnosed the Veteran with hypertension in service or within one year of separation.  As previously noted, the evidence of record suggests that the Veteran's hypertension was not present until approximately 1999.  Additionally, the medical effects of exposure to herbicides is a complex scientific matter beyond the expertise of a layperson.  Moreover, there is no indication that an individual with appropriate expertise has rendered an opinion that the Veteran's hypertension was caused by exposure to herbicides.  No other Jandreau/Buchanan exceptions apply, and the record is devoid of other evidence to show that exposure to herbicides caused the Veteran's hypertension.  Therefore, service connection for hypertension on a direct basis is not warranted.  

Entitlement to Service Connection for Hyperlipidemia

The Veteran contends that service connection is warranted for hyperlipidemia because it is due to his service-connected diabetes mellitus.

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  While hyperlipidemia may ultimately be a factor in a claimant developing a chronic disease or disability, hyperlipidemia in itself is only a laboratory test result and does not constitute a disability for which service connection benefits may be granted.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); see also Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (observing that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities"); Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). (1992).

The Court of Appeals for Veterans Claims (Court) has held that where the law is dispositive of the claim, the claim should be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, as there is no basis in the law to grant the Veteran's appeal, the claim for service connection for hyperlipidemia must be denied.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for hyperlipidemia is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


